IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON
                      DIVISION ONE


UNION BANK, N.A., as successor-in-                No. 70869-4-1
interest to the FDIC as Receiver for
Frontier Bank,
                                                                                        ro»         o
                     Appellant,                                                         a     t»o



             v.                                                                         5D
                                                                                               -n       -,,
                                                                                        CO
                                                                                              GO
                                                                                              —340 P.3d 846, 2015 WL 114165

(2015), the parties in this appeal filed a stipulation to the reversal of"the Superior
Court's orders granting the defendant guarantors summary judgment and their
attorneys' fees and the judgment resulting from those orders." The parties also
No. 70869-4-1/2



stipulate that the trial court on remand shall determine the amount of any award for

attorney fees and costs incurred in the appellate proceedings.

      We accept the parties' concession, reverse, and remand for further

proceedings.


                                                FOR THE COURT:




                                                    A^tsAf jf.